UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7007


TERRANCE L. BUTLER,

                Plaintiff – Appellant,

          v.

JOSEPH HIGGS, Superintendent; OFFICER FULTON, Correctional
Officer; OFFICER SORRELL; MR. FIRTH, Counselor; L. WALLACE,
Inmate    Service    Member/Ombudsman;    EDITH    SHERMAN,
Nurse/Medical Personnel; DIRECTOR OF MEDICAL, RAPPAHANNOCK
REGIONAL JAIL; DIRECTOR OF SECURITY, RAPPAHANNOCK REGIONAL
JAIL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-00173-JCC-TRJ)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance L. Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrance L. Butler appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(A)(b)(1) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by      the      district     court.          Butler      v.      Higgs,      No.

1:10-cv-00173-JCC-TRJ (E.D. Va. July 2, 2010).                 We deny Butler’s

motions       for   appointment   of    counsel    and    a      transcript   at

Government expense.         We dispense with oral argument because the

facts    and    legal   contentions    are   adequately    presented     in   the

materials      before   the   court    and   argument    would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                        2